The provision of Section 18, Chapter 14572, as to attorney fees for the complainant in suits to foreclose the liens of tax sale certificates, is not in my opinion covered by the subject expressed in the title of the Act and is not matter properly connected with such subject, therefore, its inclusion in the body of the Act violates Section 16, Article III, of the Constitution, but it does not affect the remainder of the Act. Prairie Pebble Phos. Co. v. Silverman, 80 Fla. 541, 86 So. R. 508.
In City of Orlando v. Giles, 51 Fla. 422, 40 So. R. 834, the statute allowed the city solicitor in forclosing tax liens "a reasonable attorney's fee to be taxed as a part of the costs," when "the city shall prevail." Section 15, Chapter 5317 Acts of 1903.
The provision allowing attorney fees in that case was not challenged as not being within the title of the Act.
The remedy by foreclosure of tax liens is optional, not compulsory, and the imposition of attorney fees against property owners in tax lien foreclosures is in no way indicated as being connected with the subject of legislation that is expressed in the title to Chapter 14572, Acts of 1929. Nor is the allowance of attorney fees against delinquent tax payers, connected with the ample penalties imposed for defaults in tax payments. *Page 1311